DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments and remarks, filed on 4/30/2021, has been entered and were deemed persuasive.  The previous prior art rejection has been modified to address applicant’s arguments.
The amendments and remarks, filed on 4/30/2021, has been entered.  The claim amendments overcome the previous the 112(b) rejections of claims 1-14.

Claim Status
	Claims 1-17 are pending and being examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the longer side” in line 26 and “the short side” in line 28.  What is the “longer side” referring to?  What is the “short side” referring to?  For the purpose of prosecution, the “longer side” will be interpreted as length or the “short side” will be interpreted as the width.  
Claim 16 recites the limitation “wherein the metal is selected from the group consisting of stainless steel and aluminum” in lines 1-2.  Claim 7 recites the material is selected from the group “consisting of metal, plastic, or a composite” in lines 2-3.  If the plastic or composite is required how can the material be stainless steel or aluminum?  The limitation is unclear as to what material is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 9, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto (Machine translation of JP 2008221189 A; hereinafter “Takimoto”) in view of Christy (US 2515523 A; hereinafter “Christy”).
Regarding claim 1, Takimoto a laboratory equipment holder system comprising (Takimoto; Abstract; flask holder) comprising: 
a component (Takimoto; para [32, 33, 34, 38]; Fig. 1a, 1b, 8; beam 3); and 
at least one piece of laboratory equipment (Takimoto; para [32, 33, 34, 36, 37, 41]; Fig. 1a; flask 10) having at least one neck (Takimoto; para [32, 66]: Fig. 1a),  
wherein at least one holding device is attached to the component (Takimoto; para [32, 33, 38, 39, 41, 42]; Fig. 1a, 1b; support rod 2), and both the component and also the holding device and the connection between the component and holding device can be mechanically loaded with at least one filled piece of laboratory equipment (Takimoto; para [32]; Fig. 1a), and the component comprises on one of its sides at least one recess (Takimoto; para [32]; Fig. 1a; holding portion 7), and the at least one piece of laboratory equipment is introduced solely from the opening side of the recess (Takimoto; para [26]; Fig. 1a), and 


    PNG
    media_image1.png
    337
    699
    media_image1.png
    Greyscale

Image 1.  Laboratory equipment holder taught by Takimoto.  
Takimoto does not teach the at least one piece of laboratory equipment being suspended on the laboratory equipment holder, wherein an outer shape of the at least one neck is in a form of a truncated cone with a larger diameter of the truncated cone towards an end of the at least one neck, and/or a beaded edge-like enlargement around the at least one neck is present towards the end of the at least one neck, and a smallest diameter of the semicircular section of the recess is smaller than a largest diameter of the truncated conical neck of the at least one piece of laboratory equipment and/or is smaller than a largest diameter of the beaded edge-like enlargement of the neck of the at least one piece of laboratory equipment. 
Christy teaches an analogous art of a holder (Christy; col. 1, lines 10-13; Fig. 1) comprising a laboratory equipment (Christy; col. 1, line 35; Fig. 1; container 11) being suspended on the laboratory equipment holder (Christy; Fig. 1; examiner indicates that the flask is suspended in the holder by the neck), wherein an outer shape of the at least one neck is in a form of a truncated cone with a larger 
Regarding claim 2, modified Takimoto teaches the laboratory equipment holder system according to claim 1, wherein the component has a shape selected from the group consisting of a rectangular shape, a round shape, an oval shape, a square shape, or a triangular shape (Takimoto; Fig. 1a). 
Regarding claim 3, modified Takimoto teaches the laboratory equipment holder system according to claim 1, wherein a thickness of the component is (Takimoto; Fig. 7) more than 5 times smaller, than a length dimension and/or a width dimension of the component (Takimoto; Fig. 1a).  Examiner indicates The thickness of the component is shown in Fig. 7a of Takimoto is smaller than the length of the beam shown in Fig. 1a. 
Regarding claim 4, modified Takimoto teaches the laboratory equipment holder system according to claim 1, wherein longer sides of the component are more than 5 times longer than short sides of the component (Takimoto; Fig. 1a), and a thickness of the component is smaller more than 5 
Regarding claim 5, modified Takimoto teaches the laboratory equipment holder system according to claim 1, wherein two holding devices are present on opposite sides of the component (Takimoto; Fig. 1a, 6; Image 1; supporting rods 2). 
Regarding claim 6¸ modified Takimoto teaches the laboratory equipment holder system according to claim 1, wherein a first of the at least one piece of laboratory equipment is positioned in a first of the at least one recess of the component, wherein a second of the at least one piece of laboratory equipment is positioned in a second of the at least one recess of the component (Takimoto; para [39]; Fig. 7; beam 3 can be supported by a support bar 2 provided at one end of a substrate 1 and a support bar 2 provided at the center of a substrate 1, and another beam 3 can be supported by a support bar 2 provided at another end… a flask holder of a single flask holder can simultaneously hold flasks 10 of different sizes), wherein the first and the second of the at least one piece of laboratory equipment are suspended (Christy; Fig. 1; examiner indicates that the flask is suspended in the holder by the neck) simultaneously next to and/or above one another and/or in different sizes and shapes (Takimoto; para [34, 39]; Fig. 1a, 7; flask 10 is not particularly limited, a flask having a round bottom; examiner indicates the flask may be positioned at different heights as seen in Fig. 7).  
Regarding claim 8¸ 
Regarding claim 9¸ modified Takimoto teaches the laboratory equipment holder system according to claim 1, wherein the component comprises a first and a second of the at least one recess each of the first and the second of the at least one recess being disposed at an equal distance to one another and with identical dimensions (Takimoto; para [32, 70]; Fig. 1a; holding portion 7). 
Regarding claim 11¸ modified Takimoto teaches the laboratory equipment holder system according to claim 1, wherein the at least one recess comprises in a vertical direction a chamfer and/or comprises rounded edges and corners at the opening side of the at least one recess (Takimoto; para [32, 70]; Fig. 1a; holding portion 7).  The rounded edge is shown in Fig. 1a where the holding portion is semicircular and the opening has corners and can be seen in Fig. 1a. 
Regarding claim 12¸ modified Takimoto teaches the laboratory equipment holder system according to claim 1, wherein a distance between non-semicircular, parallel sides of the at least one recess is 1% to 10% smaller (Takimoto; para [32, 70]; Fig. 1a; holding portion 7) than the largest diameter of the truncated cone of the at least one neck of the at least one piece of laboratory equipment and/or than a maximum diameter of the beaded edge-like enlargement of the at least one neck of the at least one piece of laboratory equipment.  The modification to the to the laboratory equipment of Takimoto to comprise a beaded edge-like enlargement as taught by Christy is mention above in claim 1, the dimension of the recess is smaller than the neck of the laboratory equipment. 
Regarding claim 13¸ modified Takimoto teaches the laboratory equipment holder system according to claim 1, wherein the semicircular section of the at least one recess constitutes a circular arch segment between ≥ 180˚ and < 360˚ (Takimoto; para [32, 70]; Fig. 1a; holding portion 7).  The circular arch forms a segment that is not a complete circle and is within the range of ≥ 180˚ and < 360˚.
Regarding claim 14¸ modified Takimoto teaches the laboratory equipment holder system according to claim 1, in which the at least one recess is are provided with inserts (Takimoto; para [32, 
Regarding claim 15¸ modified Takimoto teaches the laboratory equipment holder system according to claim 6, wherein the at least one piece of laboratory equipment is made of glass and is selected from the group consisting of an Erlenmeyer flask and a round bottom flask (Takimoto; para [34]; flask having a round bottom portion, such as a round bottom flask or an eggplant type flask). 
Claims 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto in view of Christy, and in further view of Baren (US 3858835 A; hereinafter “Baren”). 
Regarding claim 7¸ the laboratory equipment holder system according to claim 1, with the component.
Modified Takimoto does not teach the component is composing of a material selected from the group consisting of metal, plastic, or a composite materials, and wherein the material of the component is resistant to chemicals. 
However, Baren teaches an analogous art of a wire stand for glassware (Baren; abstract) a component (Baren; col. 2, line 24; Fig. 2; shelf 38) is composing of a material selected from the group consisting of metal, plastic, or a composite materials (Baren; col. 2, line 11-12; rack or stand is made primarily of spot-welded heave gauge steel wire) and wherein the material of the component is resistant to chemicals (Baren; col. 3, lines 24-28; All of the wire rack and stand members are preferably dipped in a plastic material… a chemically resistant neoprene rubber is preferred).  It would have been obvious to one of ordinary skill in the art to have modified the component of modified Takimoto to be composed of metal, plastic, or a composite material that is resistant to chemicals as taught by Baren, because Baren teaches that materially is chemically resistant (Baren; col. 3, line 28).  
Regarding claim 16¸ modified Takimoto teaches the laboratory equipment holder system according to claim 1 (the component of modified Takimoto is modified to be composed of material 
Regarding claim 17¸ modified Takimoto the laboratory equipment holder system according to claim 13, with the circular arch segment. 
Modified Takimoto is does not teach the circular arch segment between 190˚ to 310˚. 
However, However, Baren teaches an analogous art of a wire stand for glassware (Baren; abstract) comprising a circular arch segment between 190˚ to 310˚ (Baren; col. 2, line 41-42; Fig. 2; the shelf 38 includes a plurality of round funnel openings 55).  Examiner indicates the opening is greater than 180˚ because it is not a semicircle and less than 360˚ because it is not a full circle, thus the opening is between 190˚ and 310˚.  It would have been obvious to one of ordinary skill in the art to have modified the circular arch segment of modified Takimoto to be between 190˚ to 310˚ as taught by Baren, because Baren teaches that opening facilitates insertion or removal of funnel-shaped glassware (Baren; col. 1, line 61). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takimoto in view of Christy, and in further view of Barnes (US 2429305 A; hereinafter “Barnes”). 
Regarding claim 10¸ the laboratory equipment holder according to claim 1, with a first of the at least one recess and a second of the at least one recess (Takimoto; para [32, 70]; Fig. 1a; holding portion 7).  
Modified Takimoto does not teach the first of the at least one recess and the second of the at least one recess have different dimensions from one another. 
Barnes teaches a laboratory holding equipment (Barnes; col. 2, lines 19-21; Fig. 1; rigid member 10…rectangular block) with a first and second of an at least one recess (Barnes; col. 2, line 32; Fig. 1; slots 21) with different dimensions (Barnes; col. 2, lines 21-23).  It would have been obvious to one of 

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 4/30/2021, with respect to the rejection of independent claim 1 and dependent claims 2-17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the prior art rejection has been modified to address “the laboratory equipment is suspended” (see claim 1 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556.  The examiner can normally be reached on Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/A.Q.L./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798